DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 15 and 25, Applicant claims “and configured allow an operator…”  This claim language should read “and configured to allow an operator...”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 13, the term "sufficient" in claims 1, 12, and 13 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Regarding claims 4-11, these claims are rejected for containing the same indefiniteness issues as claim 1 from which they depend.
Regarding claims 10 and 11, Applicant claims “the wheeled housing”.  Applicant refers to two different wheeled housings in claim 1, therefore this claim language is indefinite as the claim language does not distinctly refer to which wheeled housing.  Examiner suggests that Applicant merely amend the claim language to state “the wheeled housing -thereof-” which would refer back to either the cleaning device or the debris removal device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711